UNITED STATES COURT OF APPEALS
                       For the Fifth Circuit



                           No. 00-30457
                         Summary Calendar



                        PAULA J. GRISWOLD,

                                              Plaintiff-Appellant,


                              VERSUS


        LOUISIANA WORKER’S COMPENSATION CORPORATION; GEORGE
            BRUNET; LISA HUFFTY; GARY LEE; KATE ALTAZAN,

                                             Defendants-Appellees.




           Appeal from the United States District Court
               For the Middle District of Louisiana
                            (98-CV-906)
                         December 13, 2000
Before DAVIS, JONES, and DeMOSS, Circuit Judges.

PER CURIAM:*

      Paula J. Griswold (“Griswold”) filed suit under the Americans

with Disabilities Act, 42 U.S.C. § 1210, et seq., in the United

States District Court for the Middle District of Louisiana against

her employer, Louisiana Worker’s Compensation Corporation, and

various individual defendants who were supervisors. The defendants


  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
answered and moved for summary judgment.    The parties consented in

writing to the referral of this controversy to the magistrate judge

for final disposition.     In a 19-page ruling filed under date of

March 6, 2000, the magistrate judge gave thorough and comprehensive

consideration to all of the individual aspects upon which Griswold

claims she was disabled; and ultimately concluded that Griswold had

failed to establish that she suffered from a “disability” within

the meaning of the Act.    Accordingly, the magistrate judge entered

a Final Judgment granting defendants’ motion for summary judgment;

and Griswold timely appealed.

     We have carefully reviewed the briefs, the record excerpts,

and relevant portions of the record itself.   For the reasons stated

by the magistrate judge in the ruling referred to above, we are

satisfied that plaintiff’s claim of disability has been given the

individualized consideration contemplated by the Supreme Court in

Sutton v. United Airlines, Inc., 119 S. Ct. 2139.   Accordingly, we

affirm the Final Judgment entered herein.

               AFFIRMED.




                                  2